El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Éste es un pleito de daños y perjuicios iniciado por Antonio Escalera contra Georgina Lokpez Finlay. Después de radicada la demanda, Escalera inscribió en el Begistro de la Propiedad de San Juan un aviso de demanda. A solicitud de la demandada, este aviso fué cancelado en el Begistro por orden de la corte de distrito. El demandante ha ape-lado de dicha orden.
La demandada ha solicitado la desestimación del recurso. Ésta tiene razón en sus dos contenciones. La or-den no es apelable, en vista del hecho de que no se ha dictado sentencia final en el pleito principal (Artículo 295, Código de Enjuiciamiento Civil).
Además, la apelación es frívola. De conformidad con el artículo 91 del Código de Enjuiciamiento Civil, no procede la inscripción en el Begistro de un aviso de demanda de da-ños y perjuicios.

La moción de desestimación será declarada con lugar.